        Case 1:15-cr-00095-AJN Document 3112 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                12/7/20



  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Abdullah Yoda,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       A status conference in this matter is scheduled for December 9, 2020 at 1 p.m. The

proceeding will be conducted by videoconference using the Skype for Business platform. The

Court will separately provide the parties with instructions for accessing this platform. At 1 p.m.

on December 9, members of the public may access audio for the proceeding by calling (917)

933-2166 and entering Conference ID number 843773143.

       SO ORDERED.

 Dated: December 7, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
